DETAILED ACTION
Status of Claims
The following is a non-final, first office action in response to the application filed October 14, 2021.  Claim 1-20 are currently pending and have been examined.



Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 










	



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 4-6, 8, 11-13, 15, and 17-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wiseman et al (US 2008/0288338 A1) in view of Van Luchene et al (US 2009/0271290 A1).  

Regarding claims 1, 8, and 15, Wiseman discloses a computer-implemented method comprising: 
capturing an image of an item by a first client device (Wiseman: Figure 7 - capture image data 704);
associating the image with information usable to direct an electronic communication to the first client device (Wiseman: Figure 7, paragraph [0046] -  At reference numeral 706, an advertisement with descriptive data can be created utilizing the image data. The advertisement can be automatically created for the image or collection of images (e.g., video, etc.), wherein the advertisement can be populated and/or annotated with descriptive data. For example, the descriptive data can be text, additional images, contact information, sale price, transaction details, shipping information, instruction manuals, product details, manufacturer information, pricing details, terms of sale, seller information, geographic data, profile data, listing field data, or any suitable data related to the image, etc);
          providing the image, the associated information usable to direct the electronic communication, and a textual descriptor of the item to a server accessible by a second client device (Wiseman: Figure 7, paragraph [0046] - At reference numeral 708, the advertisement can be published to an online environment).
Wiseman does not expressly disclose receiving an electronic communication at the first client device from the second client device regarding the image based on the information usable to direct the electronic communication to the first client device that is associated with the image.  Van Luchene discloses receiving an electronic communication at the first client device from the second client device regarding the image based on the information usable to direct the electronic communication to the first client device that is associated with the image (Van Luchene: Figure 14, paragraph [0209] - At 1404, buyer offer information is received. The buyer offer information may comprise, for example, an OTB associated with a buyer offering to make a purchase. The buyer offer information may be received, for example, from a buyer device 10 via a Web site, the Internet, a buyer computer, a PDA, a kiosk, an electronic mail message, a telephone, an interactive voice response unit, and/or an operator).  
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to have modified the method and apparatus of Wiseman to have included receiving an electronic communication at the first client device from the second client device regarding the image based on the information usable to direct the electronic communication to the first client device that is associated with the image, as taught by Van Luchene because it would facilitate transactions between buyers and sellers (Van Luchene: paragraph [0020]).

Regarding claims 4, 11, and 17, Wiseman and Van Luchene teach or suggest all the limitations of claims 1, 8, and 15 as noted above.  Wiseman further discloses generating location information indicating a location of the first client device, wherein the electronic communication is received at the first client device further based on the location of the first client device (Wiseman: paragraph [0030] - The automatic posting component 102 can utilize a location component 304 that can ascertain geographic data related to the received image data. The location component 304 can utilize any suitable technique to identify a geographic location associated with a good and/or service to which image data relates, wherein the technique can be, but is not limited to: a global positioning system (GPS), phone number geographic tracking, triangulation, location registry, cell tower location, user-informed location data, location registration based upon image capture, etc).

Regarding claims 5, 12, and 18, Wiseman and Van Luchene teach or suggest all the limitations of claims 4, 11, and 17 as noted above.  Van Luchene further discloses wherein the electronic communication is received at the first client device further based on the location of the first client device relative to a location of the second client device (Van Luchene: paragraph [0117] - A matching objectives rule may also be based on the location of the buyer and/or seller. For example, the controller 200 may select the potentially matching offer associated with a buyer who lives in the same town as the seller).

Regarding claims 6, 13, and 19, Wiseman and Van Luchene teach or suggest all the limitations of claims 1, 8, and 15 as noted above.  Wiseman further discloses associating location information indicating a location of the first client device with the image and providing the image with the associated location information to the server, wherein the first client device generates the location information using triangulation (Wiseman: paragraph [0030] - The automatic posting component 102 can utilize a location component 304 that can ascertain geographic data related to the received image data. The location component 304 can utilize any suitable technique to identify a geographic location associated with a good and/or service to which image data relates, wherein the technique can be, but is not limited to: a global positioning system (GPS), phone number geographic tracking, triangulation, location registry, cell tower location, user-informed location data, location registration based upon image capture, etc).

Claims 2, 3, 9, 10, and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wiseman et al (US 2008/0288338 A1), in view of Van Luchene et al (US 2009/0271290 A1), and further in view of Liu (US 2008/0235148 A1).  

Regarding claims 2, 9, and 16, Wiseman and Van Luchene teach or suggest all the limitations of claims 1, 8, and 15 as noted above.   The combination of Wiseman and Van Luchene does not disclose wherein, based on the textual descriptor, the server provides a tag for the image, the tag being usable by the second client device to identify the image and the information usable to direct the electronic communication.  However, Liu teaches wherein, based on the textual descriptor, the server provides a tag for the image, the tag being usable by the second client device to identify the image and the information usable to direct the electronic communication (Liu: abstract - As will be described in more detail below, a buyer may be interested in certain features of a product (e.g., color, material, design, lining, warranty, delivery terms, etc.) and the different features are described using feature tags).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include the combination of Wiseman and Van Luchene, in the apparatus and method for wherein, based on the textual descriptor, the server provides a tag for the image, the tag being usable by the second client device to identify the image and the information usable to direct the electronic communication, as taught by Liu since the claimed invention is just a combination of old elements, and in the combination each element merely would have performed that same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so because it would allow sellers to received qualified inquiries (Liu: paragraph [0006]).  

Regarding claims 3 and 10 Wiseman, Van Luchene, and Liu teach or suggest all the limitations of claims 2 and 9 as noted above.  Liu further discloses wherein the tag for the image is selected by the server from a predefined list (Liu: paragraph [0036] - Feature tags can be built up from standardized keywords).

Claims 7 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wiseman et al (US 2008/0288338 A1), in view of Van Luchene et al (US 2009/0271290 A1), and further in view of Strisower (US 2001/0029465 A1).  

Regarding claims 7 and 14, Wiseman and Van Luchene teach or suggest all the limitations of claims 1 and 8 as noted above.   The combination of Wiseman and Van Luchene does not disclose wherein the textual descriptor of the item is provided at the second client device in response to a request from the second client device, and wherein the request is based on the second client device initially displaying only the image of the item.  However, Strisower teaches wherein the textual descriptor of the item is provided at the second client device in response to a request from the second client device, and wherein the request is based on the second client device initially displaying only the image of the item (Strisower: Figure 8, paragraph [0039] - An example of this is shown in FIG. 8 which illustrates several thumbnail images 120 of digital FSI advertisements. Once an individual product is selected using these thumbnails, other information can be obtained).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include the combination of Wiseman and Van Luchene, in the apparatus and method wherein the textual descriptor of the item is provided at the second client device in response to a request from the second client device, and wherein the request is based on the second client device initially displaying only the image of the item, as taught by Strisower since the claimed invention is just a combination of old elements, and in the combination each element merely would have performed that same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so because it would allow for information to be disseminated over the Internet (Strisower: paragraph [0005]).  
















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN G PALAVECINO whose telephone number is (571)270-1355.  The examiner can normally be reached on M-F 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KATHLEEN GAGE PALAVECINO
Primary Examiner
Art Unit 3625



/KATHLEEN PALAVECINO/Primary Examiner, Art Unit 3625